Case: 12-12340   Date Filed: 07/29/2013   Page: 1 of 8


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12340
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:08-cv-00419-MEF-WC

DERRICK MYRON LLOYD,
a.k.a. Rashad Abdul Hamid,

                                                            Plaintiff-Appellant.

                                   versus

DAVID T. MARSHALL,
ROBERT THOMPSON,
S. TALLEY,
DAVID HENDERSON,
SYLVESTER MARTIN,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                              (July 29, 2013)

Before HULL, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 12-12340     Date Filed: 07/29/2013   Page: 2 of 8


      Derrick Lloyd appeals pro se the summary judgment against his complaint

about the violation of his constitutional rights by the Sheriff of Montgomery

County, Alabama, David T. Marshall; an agent of the United States Immigration

and Customs Enforcement, David Henderson; and three officers of the Alabama

Highway Patrol, Robert Thompson, Stan Talley, and Sylvester Martin. See 42

U.S.C. § 1983; Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388, 91 S. Ct. 1999 (1971). We affirm.

      Lloyd applied for an identification card at the Driver’s License Office in

Montgomery, Alabama, using a social security card in the name of Rashad A.

Hamid and a birth certificate in the same name issued by the State of New Jersey.

A license examiner suspected that the social security card was fraudulent because

it had “raised areas and faint printing” and took the documents to Trooper

Thompson, who verified identification documents for the license office.

Thompson entered the social security number on a government database and

discovered that the date of birth associated with the identification number did not

match the birthdate listed on the birth certificate.

      Lloyd agreed to talk to Troopers Thompson and Talley in the state troopers’

office located in a different section of the building. Lloyd asserted that his

identification documents were authentic and that he had encountered problems

previously with his social security card, but after being told that the card was


                                            2
              Case: 12-12340     Date Filed: 07/29/2013   Page: 3 of 8


fraudulent, Lloyd lowered his head, fidgeted in his chair, and refused to answer

any additional questions. Talley told Lloyd that he was being arrested and to place

his hands on the wall for a pat-down search. Lloyd complied initially, but stymied

the search by turning around repeatedly to ask questions. Talley then instructed

Lloyd to place his hands behind his back, but that process was interrupted when

Agent Henderson stepped into the office and Lloyd tried to flee. Thompson,

Talley, and Henderson pushed Lloyd on the ground, where he resisted being

arrested until restrained with handcuffs.

      Lloyd refused to provide his name and was fingerprinted. An identity check

revealed that Lloyd had outstanding warrants in New York for violating parole and

homicide. Thompson, Talley, and Martin then transported Lloyd to the

Montgomery County Detention Facility and booked him for violating state law by

possessing a forged instrument and resisting arrest. Lloyd did not complain of or

have any noticeable injuries when he entered the detention facility.

      Lloyd was charged in the district court for misusing a social security

number, 42 U.S.C. § 408(a)(7)(B), and possession of a fraudulent means of

identification, 18 U.S.C. § 1028(a)(6), and later convicted of both crimes. Lloyd

also was indicted by a grand jury in Alabama for possessing a forged instrument,

Ala. Code § 13A-9-6(a), and resisting arrest, id. § 13A-10-41(a). A state




                                            3
              Case: 12-12340     Date Filed: 07/29/2013    Page: 4 of 8


prosecutor nol prossed the charge for possessing a forged instrument, and Lloyd

was found guilty of resisting arrest following a bench trial.

      Lloyd filed a civil complaint in the district court against the state troopers,

Agent Henderson, and Sheriff Marshall. Lloyd complained about being

interviewed without receiving advice under Miranda v. Arizona, 384 U.S. 436, 86
S. Ct. 1602 (1966); false arrest; the use of excessive force; an unlawful

fingerprinting; being discriminated against because of his Islamic name; being

misclassified at the detention center; being denied his rights to counsel and a

speedy trial; and being prosecuted successively in the state and federal courts. The

state troopers and Agent Henderson moved for summary judgment on the basis of

qualified immunity and submitted affidavits and the arrest report in support of their

motions. Sheriff Marshall filed a special report in which he argued that Lloyd did

not exhaust his administrative remedies.

      A magistrate judge filed a report recommending that the district court enter

summary judgment against Lloyd’s complaint. The magistrate judge concluded

that the officers had probable cause to arrest Lloyd; had not violated Lloyd’s right

to equal protection by discriminating against him based on his Islamic name; had

not obtained Lloyd’s fingerprints unlawfully; and had not used excessive force

during the arrest. The magistrate judge also concluded that the failure to advise

Lloyd of his Miranda rights was not a compensable injury; his successive


                                           4
               Case: 12-12340     Date Filed: 07/29/2013    Page: 5 of 8


prosecutions did not violate the Double Jeopardy Clause of the Fifth Amendment;

and he failed to exhaust his administrative remedies with regard to his conditions

of confinement. The district court adopted the report of the magistrate judge and

dismissed Lloyd’s complaint with prejudice.

      We review a summary judgment de novo. Rioux v. City of Atlanta, Ga., 520
F.3d 1269, 1274 (11th Cir. 2008). The moving party bears the initial burden of

establishing there is no genuine dispute of material fact, but “[o]nce the movant

adequately supports its motion, the burden shifts to the nonmoving party to show

that specific facts exist that raise a genuine issue for trial.” Dietz v. Smithkline

Beecham Corp., 598 F.3d 812, 815 (11th Cir. 2010). To survive a motion for

summary judgment, the nonmovant must establish that “a fair-minded jury could

return a verdict [in his favor] on the evidence presented.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252, 106 S. Ct. 2505, 2512 (1986).

      The district court correctly entered summary judgment in favor of Sheriff

Marshall and against Lloyd’s complaints about his classification at the detention

center. Under the Prisoner Litigation Reform Act of 1996, “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title . . . by a

prisoner confined in any jail, prison, or correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

The undisputed evidence establishes that the detention center provides a grievance


                                           5
               Case: 12-12340     Date Filed: 07/29/2013    Page: 6 of 8


procedure for inmates; Lloyd failed to file any grievance about the conditions of

his confinement; and Lloyd was aware of and used the grievance procedure to

complain about a delay in mailing a letter to his wife. Lloyd argues that the

grievance process is “long and drawn out” and the Sheriff received notice of the

grievances in the complaint, but he does not dispute that he failed to comply with

the mandatory exhaustion requirement.

      The district court also did not err by granting summary judgment in favor of

the state troopers and Agent Henderson and against Lloyd’s complaints regarding

his arrest. Even if we were to assume that Lloyd had been entitled to a Miranda

warning, “failing to follow Miranda procedures . . . does not violate any

substantive Fifth Amendment right such that a cause of action for money damages

under § 1983 is created.” Jones v. Cannon, 174 F.3d 1271, 1291 (11th Cir. 1999).

The officers had probable cause to arrest Lloyd for possessing an altered social

security card, and that created “an absolute bar to . . . [his] constitutional challenge

to [his] arrest.” See Brown v. City of Huntsville, Ala., 608 F.3d 724, 734 (11th

Cir. 2010). And Lloyd failed to present any evidence that the officers arrested him

for using an Islamic name, which was required for Lloyd to prevail on his claim

that the officers violated his right of equal protection. See Village of Arlington

Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265, 97 S. Ct. 555, 563 (1977)

(“Proof of . . . discriminatory intent or purpose is required to show a violation of


                                           6
               Case: 12-12340     Date Filed: 07/29/2013    Page: 7 of 8


the Equal Protection Clause.”). Lloyd was arrested lawfully, after which the

officers were entitled to take his fingerprints to identify him. See United States v.

Farias-Gonzalez, 556 F.3d 1181, 1189 (11th Cir. 2009). Lloyd also failed to

establish that the officers used more force than necessary to capture and restrain

him. See Nolin v. Isbell, 207 F.3d 1253, 1255–57 (11th Cir. 2000). Lloyd

attempted to escape from custody, and he later admitted that he resisted arrest, the

use of force ended when he was handcuffed, and he did not suffer any injuries.

      Lloyd argues about being subjected to double jeopardy and denied his

constitutional rights to a speedy trial, counsel, and to use his Islamic name, but

these arguments fail. Lloyd’s argument that his prosecution in the federal and state

courts violated the Double Jeopardy Clause lacks merit, see Abbate v. United

States, 359 U.S. 187, 189–96, 79 S. Ct. 666, 668–71 (1959), and fails because a

judgment in his favor “would necessarily imply the invalidity of [his]

conviction[s],” see Heck v. Humphrey, 512 U.S. 477, 487, 114 S. Ct. 2364, 2372

(1994). Lloyd argues summarily that he was deprived of a speedy trial and counsel

to defend him, but he has waived these issues by failing to provide any substantive

argument about them in his brief. See Fed. R. App. P. 28(a)(6); Old W. Annuity &

Life Ins. Co. v. Apollo Grp., 605 F.3d 856, 860 n.1 (11th Cir. 2010). Lloyd also

argues, for the first time on appeal, that the state troopers burdened his “right to

identify himself by his [Islamic] name,” in violation of the Religious Land Use and


                                           7
              Case: 12-12340    Date Filed: 07/29/2013   Page: 8 of 8


Institutionalized Persons Act, but we decline to consider an argument that he did

not present to the district court. See Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1331 (11th Cir. 2004).

      We AFFIRM the summary judgment in favor of the state troopers, Agent

Henderson, and Sheriff Marshall.




                                         8